[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1565

                       RONALD E. EGAN,

                    Plaintiff, Appellant,

                              v.

               ATHOL MEMORIAL HOSPITAL, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Nathaniel M. Gorton, U.S. District Judge]                                                                 

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Boudin and Stahl, Circuit Judges.                                                          

                                         

Ronald E. Egan on brief pro se.                          
Francis D.  Dibble, Jr., J. Michael Scully and Bulkley, Richardson                                                                              
and Gelinas, LLP on brief for appellee Athol Memorial Hospital.                        
Gerard R. Laurence, Karyn  Polito and Milton, Laurence & Dixon  on                                                                          
brief for appellee Yong Min Chi, M.D.

                                         

                       January 6, 1998
                                         

          Per Curiam.   After carefully reviewing  the record                                

and  the  parties'  briefs, we  affirm  the  district court's

judgment for essentially the reasons stated in its Memorandum

and  Order, dated March 28,  1997.  We  add only that summary

judgment was proper on the antitrust claims because appellant

failed  to  submit any  facts  from  which  the  court  could

conclude, either directly  or by inference, that  the actions

of the appellees harmed competition in any way.  See Benjamin                                                                         

v. Aroostook Med. Ctr., Inc., 113 F.3d 1, 1-2 (1st Cir. 1997)                                        

(per curiam).

          Affirmed.  See Local Rule 27.1                                    

                             -2-